DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 17 December 2022 and corresponding Request for Continued Examination filed on 11 January 2022.
Claims 3, 11-12 and 18-19 are cancelled.
Claims 1-2, 4, 7-8, 10, and 15-16 are amended.
Claims 1-2, 4-10 and 13-17 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn 11 January 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive.
Claim Rejections under 35 U.S.C. §101
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejections under 35 U.S.C. §103
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-5, 9-10, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (WO 2016/157114 A1 hereinafter Sinha) in view of Bastide et al. (US .

Claim 1
A computer-implemented method for use in facilitating a network transaction, the method comprising:
in response to a requestor user initiating a request for cash, capturing, by a camera input device of a requestor mobile device associated with the requestor user, via an application in the requestor mobile device, a facial image of the requestor user; (Sinha discloses the transfer being a physical cash transfer and converting electronic cash to physical cash. See at least p. 8 line 24 – p. 9 line 18. See the combination with Joseph below for the capturing of a facial image.)
transmitting, by the requestor mobile device, the request to a backend server, the request including an amount and a location of the requestor mobile device, and the facial image of the requestor user, and wherein the requestor user is associated with a first account; (Sinha discloses receiving a query to convert electronic to physical cash and locating service providing customers to fulfil the query based on distance (i.e. location of the requester device) and available funds (i.e. amount requested). Sinha discloses receiving the transaction 
receiving, by the backend server, the request from the requestor mobile device; (Sinha discloses receiving the transaction request from the mobile application. See at least p. 10 line 17-p. 12 line 10.)
validating, by the backend server, the request based on the facial image of the requestor user;
in response to validation of the request, polling, by the backend server, multiple sender mobile devices for location data, each of the multiple sender mobile devices associated with a sender user; (Sinha discloses pushing the query request to registered facilitators and their mobile devices determining location of the facilitators. See at least p. 12 lines 1-10.)
receiving, by the backend server, location data from each of the multiple sender mobile devices, wherein a subset of the multiple sender mobile devices is within a distance of said location of the requestor mobile device; (Sinha discloses pushing the query request to registered facilitators and their mobile devices determining location of the facilitators and matching based on proximity or distance. See at least p. 12 lines 1-10.)
transmitting, from the backend server, the request to the subset of the multiple sender mobile devices; (Sinha discloses pushing the query request to registered facilitators and their mobile devices determining location of the facilitators and matching based on proximity or distance. See at least p. 12 lines 1-10.)
receiving a response from one of the subset of the multiple sender mobile devices, the response including a meet location and an estimated time of delivery of the amount by the sender user associated with the one of the subset of the multiple sender mobile devices to the requester user at the meet location; (Sinha discloses a facilitator giving consent to exchange within a specified time. See at least p. 12 lines 1-13. Sinha discloses guiding the facilitator and customer to the destination of the transaction. See at least p. 14 line 27 – p. 15 line 5)
presenting, by the backend server, the response to the application of the requestor mobile device; and (Sinha discloses presenting the responses to the customer. See at least p. 12 lines 15-20)
in response to an acceptance of the response from the requestor user at the application of the requestor mobile device, transmitting the acceptance to the one of the subset of the sender mobile devices, thereby enabling the delivery of the amount to the requestor user, in person, in exchange for a digital transaction from said first account to a second account associated with the sender user of the one of the subset of the sender mobile devices. (Sinha discloses in response to acceptance facilitating the transaction of converting electronic cash to physical cash via checking of bank notes and transferring of electronic funds into the provider or customer wallet account. See at least p. 12 line 22-p.13 line 14.)

Although Sinha does disclose the service provider responding to the request, they might not explicitly disclose the response from one of the subset of the multiple sender devices including a time of delivery. Bastide teaches a meeting between two people “…may utilize a double blind procedure (that is, a check with each participant before scheduling/re-scheduling may occur) as a precursor to the actual setting/changing of meeting time/place.” (i.e. an agreement to a pre-determined time of meet-up). See at least paragraphs [0021] and [0041]
It would be obvious to implement a check for a pre-determined meeting time as taught by Bastide in the system of Sinha because Bastide additionally teaches the motivation that this enables a successful meeting. See at least paragraph [0003].

	Although Sinha does disclose a facial image of a user, they might not explicitly disclose validating the request based on a captured biometric and/or facial image of the requestor user included in the cash request, prior to polling the sender mobile devices. Joseph discloses that a cash remittance service (including monetary courier service) may be validated and authenticated using the request via captured biometric and facial recognition to be matched using third party authentication providers. See at least paragraphs [0063], [0068], [0073], [0121] and [0144]. Joseph further discloses analyzing the information to generate a fraud score and/or predict score (i.e. validating the request) and then sending the user information and scores to the provider (i.e. validating prior to contacting the providers and ergo prior to any polling). See at least paragraph [0121]. Joseph discloses that remit server may analyze the biometrics and user data to flag the sender as potentially fraudulent and validate the request. See at least paragraphs [0145]- [0147]. 

Also, using the biometric validation before polling as taught by Joseph with the system of Sinha is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 2
The computer-implemented method of claim 1, wherein the application includes a wallet application; and (Sinha discloses the platforms may be electronic wallets. See at least p. 8 lines 3-6.)
wherein the amount includes an amount of cash requested; and (Sinha discloses the request including a requested conversion amount. See at least p. 8 lines 9-17.)

Claim 4
The computer-implemented method of claim 1, further comprising causing the facial image of the requestor user to be displayed to the sender user at the one of the subset of the multiple sender mobile devices, in connection with the delivery of the amount requested. (Sinha discloses displaying to the facilitator a facial image of the requestor user. See at least p. 14 lines 21-25 and Fig. 4.)

Claim 5
The computer-implemented method of claim 1, further comprising transmitting a confirmation of the exchange to the requestor mobile device and/or the one of the subset of the sender mobile devices, after the digital transaction is approved and/or the amount is delivered. (Sinha discloses providing an electronic receipt to both the provider and customer. See at least p. 13 lines 16-20)

Claim 9
The computer-implemented method of claim 1, wherein the digital transaction includes a person-to-person (P2P) digital transaction; and (Sinha discloses the transfer being a physical 
wherein the method further comprises facilitating the P2P transaction for the amount between said first account and said second account. (Sinha discloses in response to acceptance facilitating the transaction of converting electronic cash to physical cash via checking of bank notes and transferring of electronic funds into the provider or customer wallet account. See at least p. 12 line 22-p.13 line 14.)

Claim 10
Claim 10 is substantially similar to claim 1 and the corresponding elements of claim 2 and is therefore rejected using similar reasoning.

Claim 13
Claim 13 is substantially similar to claim 14 and is therefore rejected using similar reasoning.

Claim 14
Claim 14 is substantially similar to claim 5 and is therefore rejected using similar reasoning.


Claim 17
Claim 17 is substantially similar to claim 9 and is therefore rejected using similar reasoning.

Claims 6, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (WO 2016/157114 A1 hereinafter Sinha) in view of Bastide et al. (US 2014/0379404 A1 hereinafter Bastide) further in view of Joseph et al. (US 2018/0114216 A1 hereinafter Joseph) and further in view of Murata et al. (JP 2007213305 A hereinafter Murata).

Claim 6
The computer-implemented method of claim 1, further comprising:
validating a session ID from a software development kit (SDK) in the application of the requestor mobile device for the request; and (See the combination with Murata below.)
associating the response and/or the acceptance with the request based on the session ID included in the response and/or the acceptance. (See the combination with Murata below.)

	Although Sinha does disclose establishing a request for exchange of electronic currency to physical currency, they do 
	It would be obvious to generate a session ID and tag the messages between the courier and customer with the session ID because Murata additionally teaches the motivation that this lets one associate a set of actions for one such settlement processing. See at least paragraph [0088].
	Also, combining generating and tagging messages with a session ID as taught by Murata with the system of Sinha is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 15
Claim 15 is substantially similar to claim 6 and the corresponding elements of claim 2 and is therefore rejected using similar reasoning.


Claims 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (WO 2016/157114 A1 .

Claim 7
The computer-implemented method of claim 1, wherein the response includes a facial image of the sender associated with the one of the subset of the multiple sender mobile devices. (See the combination with Koseki below.)

	Although Sinha does disclose displaying a facial image to the facilitator of the requestor, they might not explicitly disclose the response including a biometric and/or facial image of the sender. Koseki teaches exchanging face images between a courier and recipient. See at least paragraphs [0046]- [0047].
	It would be obvious to exchange face images between the courier and customer as taught by Koseki in Sinha’s system because Koseki additionally teaches the motivation that this lets the recipient and delivery person accurately identify each other. See at least paragraph [0003].
Also, implementing exchanging face images as taught by Koseki with the system of Sinha is merely a combination of old 

Claim 8
The computer-implemented method of claim 7, further comprising causing the facial image of the sender to be displayed to the requestor at the requestor mobile device, in connection with the delivery of the amount. (This limitation is taught by the combination with Koseki as shown above.)

Claim 16
Claim 16 is substantially similar to claims 7 and 8 and is therefore rejected using similar reasoning.



	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kapoor et al. (US 2013/0031009 A1) discloses an ad-hoc cash dispensing network where a user may request cash and a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.H./Examiner, Art Unit 3691

/HANI M KAZIMI/Primary Examiner, Art Unit 3691